NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with Fed. R. App. P. 32.1




                      United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                   Submitted November 2, 2020*
                                    Decided November 4, 2020



                                                Before

                              FRANK H. EASTERBROOK, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE P. WOOD, Circuit Judge



No. 20-2144                                                        Appeal from the United
                                                                   States District Court for the
UNITED STATES OF AMERICA,                                          Western District of Wiscon-
      Plaintiff-Appellee,
                                                                   sin.
                v.
                                                                   No. 13-cr-52-bbc
SCOTT BODLEY,                                                      Barbara B. Crabb, Judge.
      Defendant-Appellant.


                                                 Order

   In March 2020, while confined in a federal prison, Scott Bodley asked the district
court for compassionate release under 18 U.S.C. §3582(c)(1)(A)(i). The judge denied that
motion, which Bodley renewed six weeks later. The judge denied that second motion
because she believed that Bodley had by then (June 2020) been transferred to a halfway


    *The appellee was not served with process in the district court and has not participated in the appeal.
After examining appellant’s brief and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 20-2144                                                                        Page 2


house, rendering his request moot. The record on appeal shows that this did not occur
until August 14, when Bodley began his term of supervised release in a halfway house
in Wisconsin because he could not find local housing on his own.

    Bodley contends on appeal that the judge should have granted his original or re-
newed motion under §3582(c)(1)(A)(i). That motion can no longer be granted because
Bodley is not in prison. (We need not consider other potential obstacles to the award of
that relief.) But the district judge was wrong to say in June that Bodley’s request is
“moot.” It would not have been moot even had Bodley then been in a halfway house, as
the judge believed. Bodley still wants relief, but of a different kind: he wants the court
to permit him to serve his supervised release in Louisiana, where he says that housing
and a job await, rather than in Wisconsin, where the terms of his supervised release re-
quire him to stay. A judge could provide that relief, so the case is not moot even though
§3582(c)(1)(A)(i) is no longer the appropriate grant of authority.

    A federal judge may change the terms of a felon’s supervised release at any time. 18
U.S.C. §3583(e)(2). Bodley’s failure to cite the appropriate statute does not disable him
from seeking judicial aid. Because the district court retains authority to grant Bodley a
change in the location of his supervision—or to end the supervised release altogether,
as Bodley also requests—we vacate the order dismissing the case as moot and remand
for consideration on the merits.

                                                                VACATED AND REMANDED